DETAILED ACTION

Response to Amendment
	In view of the amendments to Claims 7 and 12, cancellation of Claims 8-10 and 13, the previous §112(b) rejections directed to the claims are withdrawn.
In view of the amendments to Claims 7 and 12, cancellation of Claims 8-10 and 13, the previous prior art rejections directed to the claims are maintained with revised mappings and rationales as necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2016/031528 (Hamada) in view of WIPO Patent Application Publication No. WO 2017/043034 (Oyagi).
In regards to Claims 7 and 11-12, Hamada teaches a high-strength steel for bolts containing, by % by mass: 0.50-0.65% carbon, 1.5-2.5% silicon, 1.0% or more chromium, 0.4% or less manganese, and more than 1.5% molybdenum, and 0.03% or less of phosphorus and sulfur and total, the balance being iron and inevitable impurities (Claim 1), and a high-strength bolt using the steel having a tensile strength of 1500 MPa or more (Claim 2) – corresponding to and overlapping with a bolt comprising a base material, wherein the base material has a composition comprising, by mass %, 0.50-0.65% of carbon, 1.5-2.5% of silicon, 1.5-2.5% of chromium, 0.2-1.0% of manganese, 1.5-5.0% molybdenum, wherein a total amount of phosphorous and sulfur as impurities is 0.03% or less and a remaining being Fe (instant Claim 7), wherein the bolt has a tensile strength of 1500-1800 MPa (instant Claim 11).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Hamada also teaches that the bolt can be used for fastening divided lower link parts within a lower link part of a piston for improved delayed fracture resistance (¶¶24-26) – corresponding to a fastened structure, in which a fastened member is fastened within a bolt, wherein the bolt is the bolt according to claim 7 (instant Claim 12).
However, Hamada does not explicitly teach that the bolt comprises iron-containing oxide film with a film thickness of 3 µm or greater and 20 µm or less, wherein the iron based film contains Fe3O4 and Fe2SiO4, wherein the iron based oxide film contains Fe3O4 in a greater amount on an outer side of the iron-containing oxide film than on an inner side of the iron-containing oxide film, and wherein the iron-containing oxide film contains Fe2SiO4 in a greater amount on the inner side of the iron-containing oxide film than on the outer side of the iron-containing oxide film (instant Claim 7).
In the same field of ferrous materials, Oyagi teaches an oxide coating and process for manufacture being formed on the surface of a ferrous material, having a configuration in which a composition B portion in which the component accounting for the greatest part is triiron tetraoxide, Fe3O4, and which comprises a silicon compound, and a composition C portion in which the component accounting for the greatest part is Fe3O4 and the silicon compound accounting for the greatest part is higher than the composition B portion (Abstract, ¶23), wherein to provide high-abrasion resistance in severe service conditions (¶20) and provide improvements of better adhesion of the oxide film to the underlying substrate (¶22), and peeling suppression and wear resistance (¶24, ¶43).  In particular, Oyagi teaches that Fe3O4 coating films are known to be abrasion-resistant (¶2), and that in the second oxide film, the silicon compound may be Fe2SiO-4 (¶48), which as a result, provides the oxide film with harder portions, so that the abrasion resistance and adhesion is improved so that the yield strength and thus reliability of the component can be improved (¶49).  Oyagi also teaches that the oxide film thickness can be in the range of 1 to 5 µm (¶68) – corresponding to and overlapping with the claimed limitations of an iron-containing oxide film having a film thickness of 3 µm or greater and 20 µm or less.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.  
Furthermore, Oyagi teaches that in the oxide coating containing multiple components, Fe2SiO4 is formed near the interface on the base material side, which exerts an iron diffusion barrier function (¶108), and that in an embodiment from the outermost surface, the oxide coating can comprise the iron(III) oxide component, or Fe3O4 (¶112); therefore, one of ordinary skill in the art would recognize that iron-containing oxide films of Oyagi would correspond to the iron based film containing Fe3O4 and Fe2SiO4, wherein the iron based oxide film contains Fe3O4 in a greater amount on an outer side of the iron-containing oxide film than on an inner side of the iron-containing oxide film, and wherein the iron-containing oxide film contains Fe2SiO4 in a greater amount on the inner side of the iron-containing oxide film than on the outer side of the iron-containing oxide film (instant Claim 7).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the iron-containing oxide film of Oyagi within the bolt of Hamada.  One skilled in the art would have been motivated by the desire and expectation of providing high-abrasion and wear resistance, wherein the adhesion is improved and peeling of the oxide film is suppressed to consequently improve yield strength and reliability, as taught by Oyagi, within the bolt of Hamada in order to improve mechanical properties and performance of the bolt of Hamada.

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art teaches away from the invention as claimed, as it would not have been obvious to combine the teachings of Hamada and Oyagi due to the latter constituting non-analogous art (Applicant’s Arguments, Pages 7-8).  In particular, Applicant argues that Oyagi is directed to sliding members, wherein the problem exist with abrasion of coating films on a sliding member, and not defects on a bolt due to high tightening torque (Page 8), and also argues that there is no indication that the benefits yielded by Oyagi, such as resistant to abrasions, better adhesion of oxide film, and wear resistance are even applicable to a bolt (Applicant’s Arguments, Pag 8).
In regards to Applicant’s arguments, Examiner respectfully disagrees.  As set forth by the Examiner in the Non-Final Rejection mailed on 07/25/2022 and discussed above, Oyagi is directed to ferrous materials having oxide coatings, wherein the oxide film having multiple components can lead to improvements in the performance of the ferrous product, including high-abrasion resistance in severe service conditions (¶20) and provide improvements of better adhesion of the oxide film to the underlying substrate (¶22), and peeling suppression and wear resistance (¶24, ¶43).  Applicant has simply argued that because the product of modification is a bolt, the benefits would not be expected; Examiner notes that arguments of counsel and discussions of caselaw, standing alone, cannot take the place of factually supported objective evidence. (In re Huang, 100 F.3d 135, 139- 40 (Fed. Cir. 1996)). Attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. (In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)).  Namely, Applicant has not provided sufficient, or any, evidence on the record to show that the combination of Hamada and Oyagi would not sufficiently teach the instant application as claimed, instead directing arguments only to the teachings of Oyagi and the embodiment of a sliding member, as opposed to a bolt.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Given Oyagi’s teachings of mechanical improvements to a substrate with a iron-containing oxide film, wherein both the substrate of Hamada and Oyagi are both directed to components experiencing mechanical forces, one of ordinary skill in the art would have found it obvious to have incorporating the teachings of Oyagi for a high-adhesion, surface-protecting iron-containing oxide film on the substrate of the bolt of Hamada.
Applicant’s assertion that the prior art fails to teach the instant invention is not persuasive, given the lack of cited and mapped evidence or any support otherwise.  Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 /HUMERA N. SHEIKH/ Supervisory Patent Examiner, Art Unit 1784